Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/222,373 filed on 04/05/2021. This application is a continuation of 16/515,878 filed on 07/18/2019 (now patent US 11,018,929 B2). Claims 1-15 are cancelled. Claims 15-30 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 04/05/2021 and 10/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.


Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28: should read, “The wireless device of claim [[23]]26, wherein the 10 RBs are located in a first bandwidth part, and the 5RBs are located in a second bandwidth part.”
Appropriate correction/s is/are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of US 10,018,929 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,018,929 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,018,929 B2.  

Instant Application 16/813,824
Patent US 10,018,929 B2
16. An operation method of a wireless device, comprising: 

determining, by the wireless device, first interlacing information based on first subcarrier spacing information; 

determining, by the wireless device, second interlacing information based on second subcarrier spacing information; and 



performing, by the wireless device, an uplink transmission, based on at least one of the determined first interlacing information or the determined second interlacing information, 






wherein, based on the first subcarrier spacing information relates to 15kHz, the first interlacing information relates to a first number of resource blocks (RBs), 

wherein, based on the second subcarrier spacing information relates to 30kHz, the second interlacing information relates to a second number of RBs, and 

wherein the first number of RBs is 10 RBs and the second number of RBs is 5 RBs.  

1. A method for transmitting an uplink channel by a User Equipment (UE) in an unlicensed band, the method comprising: 
determining, by the UE, interlacing information according to subcarrier spacing (SCS) of an unlicensed band; 

configuring, by the UE, an interlace for an uplink channel based on the determined interlacing information; and transmitting the uplink channel by applying the interlace.
2. The method of claim 1, wherein the interlacing information comprises at least one of a number of interlaces and a number of physical resource blocks (PRBs) for each interlace.
3. The method of claim 2, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
4. The method of claim 2, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
17. The method of claim 16, wherein the first interlacing information further relates to a first number of RB interlaces, and the second interlacing information further relates to a second number of RB interlaces.  
3. The method of claim 2, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
4. The method of claim 2, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
18. The method of claim 16, wherein the 10 RBs are located in a first bandwidth part, and the 5RBs are located in a second bandwidth part.  
5. The method of claim 1, wherein at least one of a number of interlaces or a number of physical resource blocks for each interlace in the interlacing information is determined based on a bandwidth in which the uplink channel is transmitted.
19. The method of claim 17, wherein the first number of RBs is equal to the first number of RB interlaces.  
3. The method of claim 2, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
20. The method of claim 17, wherein the second number of RBs is equal to the first number of RB interlaces.  
3. The method of claim 2, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.

4. The method of claim 2, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
21. A base station, comprising: a transmitter; a receiver; and a controller which controls the transmitter and the receiver thereby performing operations including: 

receiving an uplink transmission from a wireless device; and obtaining information included in the uplink transmission, wherein the uplink transmission is based on at least one of first interlacing information or second interlacing information, 






wherein, based on the first subcarrier spacing information relates to 15kHz, the first interlacing information relates to a first number of resource blocks (RBs), 

wherein, based on the second subcarrier spacing information relates to 30kHz, the second interlacing information relates to a second number of RBs, and 

wherein the first number of RBs is 10 RBs and the second number of RBs is 5 RBs.  
11. A User Equipment (UE) for transmitting an uplink channel in an unlicensed band, the UE comprising: 
a controller configured to determine interlacing information according to subcarrier spacing (SCS) of an unlicensed band and configure an interlace for an uplink channel based on the determined interlacing information; and a transmitter configured to transmit the uplink channel by applying the interlace.
12. The UE of claim 11, wherein the interlacing information comprises at least one of a number of interlaces and a number of physical resource blocks (PRBs) for each interlace.
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
22. The base station of claim 21, wherein the first interlacing information further relates to a first number of RB interlaces, and the second interlacing information further relates to a second number of RB interlaces.  
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
23. The base station of claim 21, wherein the 10 RBs are located in a first bandwidth part, and the 5RBs are located in a second bandwidth part.  
15. The UE of claim 11, wherein at least one of a number of interlaces and a number of physical resource blocks for each interlace in the interlacing information is determined based on a bandwidth in which the uplink channel is transmitted.
24. The base station of claim 22, wherein the first number of RBs is equal to the first number of RB interlaces.  
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
25. The base station of claim 22, wherein the second number of RBs is equal to the first number of RB interlaces.  
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
26. A wireless device, comprising: a transmitter; a receiver; and a controller which controls the transmitter and the receiver thereby performing operations including: 

determining, by the wireless device, first interlacing information based on first subcarrier spacing information; determining, by the wireless device, second interlacing information based on second subcarrier spacing information; and 


performing, by the wireless device, an uplink transmission, based on at least one of the determined first interlacing information or the determined second interlacing information, 





wherein, based on the first subcarrier spacing information relates to 15kHz, the first interlacing information relates to a first number of resource blocks (RBs), 

wherein, based on the second subcarrier spacing information relates to 30kHz, the second interlacing information relates to a second number of RBs, and 

wherein the first number of RBs is 10 RBs and the second number of RBs is 5 RBs.  
11. A User Equipment (UE) for transmitting an uplink channel in an unlicensed band, the UE comprising: 

a controller configured to determine interlacing information according to subcarrier spacing (SCS) of an unlicensed band and configure an interlace for an uplink channel based on the determined interlacing information; and 
a transmitter configured to transmit the uplink channel by applying the interlace.
12. The UE of claim 11, wherein the interlacing information comprises at least one of a number of interlaces and a number of physical resource blocks (PRBs) for each interlace.
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
27. The wireless device of claim 26, wherein the first interlacing information further relates to a first number of RB interlaces, and the second interlacing information further relates to a second number of RB interlaces.  
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.
28. The wireless device of claim [[23]]26, wherein the 10 RBs are located in a first bandwidth part, and the 5RBs are located in a second bandwidth part.  
15. The UE of claim 11, wherein at least one of a number of interlaces and a number of physical resource blocks for each interlace in the interlacing information is determined based on a bandwidth in which the uplink channel is transmitted.
29. The wireless device of claim 27, wherein the first number of RI-s is equal to the first number of RB interlaces.  
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
30. The wireless device of claim 27, wherein the second number of RBs is equal to the first number of RB interlaces.   
13. The UE of claim 12, wherein, if the subcarrier spacing is 15 kHz, the number of interlaces of the interlacing information is 10, and the number of physical resource blocks for each interlace thereof is 10.
14. The UE of claim 12, wherein, if the subcarrier spacing is 30 kHz, the number of interlaces of the interlacing information is 5, and the number of physical resource blocks for each interlace thereof is 10.



Claim 16 of the instant application can be easily derived from claims 3 and 4 (with their dependency on claim 1)  of US 10,018,929 B2. 

Claim 17 of the instant application can be easily derived from claims 3 and 4 (with their dependency on claim 1)  of US 10,018,929 B2. 

Claim 18 of the instant application recites a feature that is an example of the feature in claim 5 of US 10,018,929 B2. 

Claim 19 of the instant application merely broadens the scope of claim 3 (with its dependency on claim 1) of US 10,018,929 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 20 of the instant application can be easily derived from claims 3 and 4 (with their dependency on claim 1)  of US 10,018,929 B2. 


Claim 21 of the instant application can be easily derived from claims 13 and 14 (with their dependency on claims 11 and 12) of US 10,018,929 B2. Claim 26 recites features from the perspective of an apparatus for a base station that correspond to those in claims 11-14 recited from the perspective of an apparatus for a UE in US 10,018,929 B2

Claim 22 of the instant application can be easily derived from the corresponding claims 13 and 14 (with their dependency on claims 11 and 12)  of US 10,018,929 B2. 

Claim 23 of the instant application recites a feature that is an example of the corresponding feature in claim 15 of US 10,018,929 B2. 

Claim 24 of the instant application merely broadens the scope of the corresponding feature in claim 13 (with its dependency on claims 11 and 12) of US 10,018,929 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 25 of the instant application can be easily derived from the corresponding claims 3 and 4 (with their dependency on claims 1 and 2) of US 10,018,929 B2. 


Claim 26 of the instant application can be easily derived from claims 13 and 14 (with their dependency on claims 11 and 12)  of US 10,018,929 B2. Claim 26 recites similar features from the perspective of a device as in claims 11-14 recited from the perspective of an apparatus for a UE in US 10,018,929 B2

Claim 27 of the instant application can be easily derived from claims 13 and 14 (with their dependency on claims 11 and 12)  of US 10,018,929 B2. 

Claim 28 of the instant application recites a feature that is an example of the feature in claim 15 of US 10,018,929 B2. 

Claim 29 of the instant application merely broadens the scope of claim 13 (with its dependency on claims 11 and 12) of US 10,018,929 B2. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claim 30 of the instant application can be easily derived from claims 3 and 4 (with their dependency on claims 1 and 2)  of US 10,018,929 B2. 

Allowable Subject Matter
Claims 16-30 contain allowable subject matter, and would be allowed if they overcome the claim objections and nonstatutory double patenting rejections. The closest prior art to the instant invention is a combination of the following documents:
Kim et al. (US 20200137780 A1; supported by provisional application No. 62/674,014 filed on May 20, 2018; hereinafter “Kim”).
Nilsson et al. (WO 2019/120631 A1)
Zhu et al. (US 20200280426 A1) 
Cui et al. (US 20190182015 A1) 
Davydov et al. (US 20190342874 A1) 
Ericsson (3GPP TSG-RAN WG1 Meeting #93, Busan, Korea, May 21st - 25th 2018, R1-1806259) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471